Citation Nr: 0124449	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  01-02 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $4,909.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to March 
1973 and from January 1977 to February 1980.  He died in 
November 1983, and the appellant is his widow.  

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2000 decision of the RO's Committee on 
Waivers and Compromises, which denied the appellant's request 
for waiver of recovery of an overpayment of improved death 
pension benefits in the amount of $4,909.  

The Board notes that the appellant was scheduled to appear at 
a personal hearing held in Washington, D.C., before a Member 
of the Board in August 2001; however, in June 2001, the Board 
received a letter indicating that she was canceling her 
hearing.  


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The September 2000 decision of the RO's Committee on Waivers 
and Compromises which denied the appellant's request for 
waiver of recovery of an $4,909 indebtedness involved 
consideration of two separate overpayments.  The first 
overpayment was created as a result of the appellant's 
remarriage in February 2000 and her continued acceptance of 
pension checks for the period of February 2000 through May 
2000 when she was not entitled to pension payments.  This 
overpayment amounts to $2,104, as shown by a June 2000 audit 
report prepared by the RO and mailed to the appellant, and 
was created by a May 2000 RO letter which retroactively 
terminated the appellant's pension benefits, effective 
February 1, 2000 (the appellant, however, was entitled to 
receive pension benefits at the child rate on behalf of her 
son for the period of February 2000 through May 2000).  

The second overpayment in this case was created as the result 
of the fact that for the period of February 1997 through 
January 2000 the appellant was paid pension benefits on the 
basis that her countable income did not exceed the maximum 
annual limit when her income was discovered to be greater 
than what the RO had been led to believe.  This overpayment 
amounts to $2,805 and was created by an August 2000 RO letter 
which retroactively reduced the appellant's pension benefits, 
effective February 1, 1997, following an income verification 
match (IVM).  According to the RO, the IVM revealed that 
beginning in 1997 the appellant received additional income 
from earnings and interest income that had not been reported 
to the RO.  On a Financial Status Report (VA Form 20-5655), 
which was received by the RO in August 2000 and accepted as 
the appellant's waiver request, the appellant stated that in 
regard to the IVM she had "already explained that on the 21-
0519 dated 5/22/00."  

A review of the claims file shows that the May 2000 VA Form 
21-0519, Improved Pension Eligibility Verification Report 
(EVR), referenced by the appellant in her waiver request, is 
not of record.  Moreover, the claims file does not contain 
any of the EVRs, completed and submitted by the appellant, in 
which she reported her income for the overpayment period in 
question (the file does contain most EVRs prior to the 
overpayment period and EVRs received in November 1998 and 
January 2000).  Thus, the RO should locate and associate with 
the claims folder all EVRs submitted by the appellant after 
1995.  It is possible that such EVRs are presently contained 
in the IVM folder.  

The claims file also shows that in June 2000 the appellant 
requested a "complete" audit of her account to include all 
income she reported.  This request was made in reference to a 
May 31, 2000 letter in which the RO notified the appellant of 
a proposal to reduce her pension benefits retroactive to 
February 1997 on the basis of the discovery of unreported 
earnings and interest income, i.e., what would later result 
in the creation of the second overpayment in this case.  The 
RO subsequently mailed the appellant an audit report 
pertaining to the creation of the first overpayment, covering 
the period of February 2000 through May 2000, but the report 
did not cover the period pertaining to the creation of the 
second overpayment, from February 1997 through January 2000.  

In light of the appellant's request for a comprehensive audit 
of her account and indebtedness regarding the creation of the 
second overpayment, the RO should conduct another audit which 
will include the precise periods of the overpayments, what 
benefit amounts were due and paid to the appellant, the 
amounts of income considered in determining pension 
entitlement, and any medical expenses used to reduce 
countable income.  A comprehensive audit is particularly 
essential in view of additional evidence that the appellant 
submitted to the RO in August 2001.  This evidence reflects 
the appellant's assertion that a mistake was made in 
determining how much income she earned in 1997 and 1998.  In 
support of this assertion, the appellant submitted tax 
documents dated in 1997 and 1998 showing income substantially 
less than what the RO determined the appellant earned.  Such 
evidence is relevant to the issue on appeal and should be 
reviewed by the RO.

Also, as noted above, the earned and unearned income of the 
appellant which created the second overpayment at issue was 
derived by the RO through an IVM.  If the IVM folder is still 
available, the RO should forward it to the Board along with 
the claims folder.

Under the circumstances of this case, further assistance is 
required.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO should locate and associate 
with the claims folder all Improved 
Pension Eligibility Verification Reports 
(EVRs) (VA Form 21-0519), completed and 
submitted by the appellant after 1995, to 
include the EVR dated on May 22, 2000, 
which are not already in the claims 
folder.

2.  The RO should prepare an audit of the 
appellant's pension account, setting 
forth the periods of the overpayments at 
issue and the amounts due and paid to the 
appellant, the amounts of income 
considered in determining pension 
entitlement, and any medical expenses 
used to reduce countable income.  Once 
compiled, the audit report must be 
associated with the claims folder, and a 
copy must be sent to the appellant. 

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  
Thereafter, following a review of all of 
the evidence on file, the RO should 
readjudicate the appellant's claim for 
waiver.  If the decision remains adverse 
to the appellant, the RO should provide 
her and her representative with a 
supplemental statement of the case and 
the opportunity to respond. 

4.  If the decision remains adverse to 
the appellant, the RO should forward to 
the Board the Income Verification Match 
(IVM) folder, if it is still available, 
along with the claims folder.  The RO's 
attention is directed to VA General 
Counsel's Opinion, dated November 14, 
1995, VAOPGCADV 29-95, for the authority 
of the Board to review the folder and for 
guidelines to be implemented in the 
safeguarding of the IVM folder in its 
transmittal to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



